Appeal Dismissed and Memorandum Opinion filed January 28, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00870-CV

                         VINCE THOMAS, Appellant

                                        V.
                    COX’S FOODARAMA, INC., Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-48122

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed September 30, 2019. The notice of
appeal was filed October 28, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code § 51.207 (fees and costs).

      On December 10, 2019, this court ordered appellant to pay the appellate
filing fee on or before January 6, 2020, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2